Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in this application. Claims 1, 5 and 8 are currently amended. Claims 2-4, 6, 7 and 9-13 are original.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakao (JP2017060316A).
Regarding claim 1, Wakao teaches a battery controller (abstract, To provide a power management system and power management method that are capable of stably performing charging/discharging on a plurality of storage batteries having different charging/discharging characteristics), comprising: an auxiliary measurement energy-storing component (i.e. internal resistance acquisition unit 722) (fig.4) coupled in series (e.g. 722 which is present within 72 is in series connection with 201 via 73, 74 and 75) (figs. 2 and 4) to a battery module (e.g. storage battery module 201) (fig.2) outside the battery controller (e.g. 201 is outside controller comprising 72) (fig.2), wherein the auxiliary measurement energy-storing component is configured to provide an open- circuited voltage (page 28, internal resistance acquisition unit 722 charges the series module to a predetermined SOC, and then keeps the output terminal of the series module in an open circuit voltage (OCV) state); a control unit (e.g. unit comprising 721 and 722) (fig.4) coupled to the auxiliary measurement energy-storing component (implicit), and the control unit configured to measure the open-circuited voltage of the auxiliary measurement energy-storing component (page 28, the internal resistance acquisition unit 722 may be provided with a measuring instrument for acquiring the voltage value of the series module), wherein the control unit is configured to output a first state of charge (SOC) value of the battery module according to the open-circuited voltage to be measured and state of charge (SOC) data corresponding to the open-circuited voltage to be measured (page 28, The reason why the internal resistance value is acquired for each of a plurality of SOC ranges is that the internal resistance value of the series module changes according to the SOC value); a measuring unit (i.e. current measurement unit 73) (fig.2) coupled to the control unit (implicit, as seen in fig.2) and the battery module (implicit, as seen in fig.2), wherein the measuring unit is configured to measure a current flowing through the battery module (page 26, current measuring unit 73 measures the charging current value … The current measuring unit 73 measures the discharge current value), and transmit a measured result of the current flowing through the battery module to the control unit (page 26, The current measuring unit 73 supplies the measured charging current value and discharging current value to the BMS 72), the measured result is utilized by the control unit to output the first SOC value (page, calculates the integrated value of the current value discharged from the first series module by integrating the value obtained by subtracting the current measuring unit 83 from the measured value of the current measuring unit 73); and a protection unit (i.e. fuse 74) (fig.2) coupled to the measuring unit (implicit, as seen in fig.2), wherein the protection unit is configured to limit a current value of the current flowing through the battery module measured by the measuring unit to be not greater than a predetermined value (implicit functionality of fuse), wherein the auxiliary measurement energy-storing component is coupled in series to the protection unit (e.g. 722 which is present within 72 is in series with 74) (figs.2 and 4).
Regarding claim 2, Wakao teaches the battery controller of claim 1, wherein the control unit comprises: a processor (page 35, Each part of the battery system 6 may be realized by hardware, may be realized by software, or may be realized by a combination of hardware and software. Further, the computer may function as a part of the battery system 6 by executing the program. The program may be stored in a computer-readable medium, or may be stored in a storage device connected to a network) configured to perform steps according to the current value of the current flowing through the battery module (page 35, program may be a program for realizing a part of the above-described functions), the steps comprise: in response to that the current value is not zero (page 31, when a series module including a new storage battery module is connected to the battery unit 60), determining the battery module as in a dynamic condition (page 31, the mode transition unit 720 transitions to the unit state determination mode), and outputting the first SOC value according to the current value (page 31, When the mode transition signal is supplied from the mode transition unit 720 … Power storage capacity acquisition unit 721 calculates a battery capacity A 1 of the first series module by integrating the discharge current flowing through the first series module); and in response to that the current value is equal to zero (page 31, The mode transition unit 720 determines whether or not the unit state determination mode is set), determining the battery module as in a static condition (page 31, When the mode transition unit 720 has not transitioned to the unit state determination mode), and generating a second state of charge (SOC) value according to the open-circuited voltage and the SOC data (page 31, The internal resistance acquisition unit 722 acquires the no-load voltage of the first series module).
Regarding claim 3, Wakao teaches the battery controller of claim 2, wherein the processor is further configured to output the first SOC value according to the second SOC value (pages 31-32, the internal resistance acquisition unit 722 sets a value obtained by adding a predetermined value (for example, 10%) to the previous predetermined SOC as a new predetermined SOC).
Regarding claim 4, Wakao teaches the battery controller of claim 2, wherein the SOC data is related to a ratio between the open-circuited voltage and the second SOC value (pages 28-29, SOH is an index indicating the state of the secondary battery, and is the ratio of the current chargeable capacity to the initial chargeable capacity).
Regarding claim 5, Wakao teaches the battery controller of claim 1, wherein the protection unit is configured to be implemented with a fuse (i.e. fuse 74) (fig.2).
Regarding claim 6, Wakao teaches the battery controller of claim 2, wherein a maximum of the first SOC value is less than or equal to a maximum of the second SOC value (page, When executing the process of step S105 again, the internal resistance acquisition unit 722 sets a value obtained by adding a predetermined value (for example, 10%) to the previous predetermined SOC as a new predetermined SOC).
Regarding claim 8, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 9, the method is rejected for the same reasons as stated in claim 2. Wakao further teaches a memory (page 35, You may make it implement | achieve the battery system 6 in embodiment … volatile memory inside a computer system serving as a server or a client).
Regarding claim 10, the method is rejected for the same reasons as stated in claim 3.
Regarding claim 11, the method is rejected for the same reasons as stated in claim 4.
Regarding claim 12, the method is rejected for the same reasons as stated in claim 5.
Regarding claim 13, the method is rejected for the same reasons as stated in claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wakao (JP2017060316A), and further in view of Miyamoto (US20160043578A1).
Regarding claim 7, Wakao teaches the battery controller of claim 1.
Wakao does not teach, wherein the auxiliary measurement energy-storing component comprises a lithium cobalt oxide battery, a lithium manganese oxide battery, a lithium nickel oxide battery, a lithium nickel manganese oxide battery, an electric double layer capacitor or a combination of above batteries or capacitor.
Miyamoto teaches in a similar field of endeavor of charge and discharge control method for batteries, an auxiliary measurement energy-storing component (e.g. cell balance unit 120 and control unit 130) (fig.1) comprises an electric double layer capacitor ([0021], the capacitor 128 is a capacitor, an electric double layer capacitor, a lithium ion capacitor, or the like).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the electric double layer capacitor in Wakao, as taught by Miyamoto, as it provides the advantage of an increase in electric charges to be charged in the capacitor, while reducing operation time for some common battery management features like cell balancing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bae (KR 101463394 B1) fig.2 and Kaneko (JP 2014220236 A) fig.1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        10/27/2022




	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839